955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph MOORE, Debtor.David G. HARRIS, Plaintiff-Appellant,v.FIRST NATIONAL BANK OF SPENCER;  Clara Boggs;  Sydney Boggs,Defendants-Appellees.
No. 91-1767.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.As Amended Feb. 27, 1992.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.   Charles H. Haden, II, Chief District Judge.  (CA-91-471-A, BK-88-40064)
David G. Harris, appellant pro se.
Thomas N. Whittier, Hedges, Jones, Whittier & Hedges, Stephen L. Thompson, Cecil, Barth & Thompson, Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
David G. Harris appeals from the district court's order dismissing his untimely appeal of an adverse bankruptcy court order.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Harris v. First National Bank of Spencer, Nos.  CA-91-471-A, BK-88-40064 (S.D.W.Va. Aug. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Harris's Motion to Supplement the Recond on Appeal